NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ELTON G. WOODARD,
Claimant-Appellant,
V.
ERIC K. SI'IINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7178
Appea1 from the United States Court of Appea1s for
Vete1'ans C1ain:1S in case n0. 09-1757, Judge Alan G.
Lance, Sr.
ON MOTION
PER CUR1AM.
0 R D E R
E1t0n G. Wo0dard moves for judge review of the
c1erk's order denying his motion for leave to proceed in
forma pauperis.

WOODARD V. DVA
Upon consideration thereof,
IT IS ORDERED THAT
2
Woodard’s motion for reconsideration is denied.
ccc E1t0n G. W0odard
Elizabeth A. Speck, Esq.
.., m..grzsa.M
s8
FoR THE COURT
   /sf Jan Horba1__\;
Date J an Horbaly
Clerk
THE F DERAL C|RCU1T
950 22 2011
1ANHORBA|.Y
` C|.W(